              Case
              Case1:20-cv-10697-VEC
                   1:20-cv-10697-VEC Document
                                     Document10
                                              9 Filed
                                                Filed06/14/21
                                                      06/14/21 Page
                                                               Page11of
                                                                     of22


                                                                                 USDC SDNY

MEMO ENDORSED
                                                                                 DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                 DOC #:
                                        STATE OF NEW YORK                        DATE FILED:6/14/2021
                                  OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                       LITIGATION BUREAU

                                                        June 14, 2021

    VIA ECF
    Honorable Valerie Caproni
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

            Re:    Ruby Chacko v. Office of the New York State Comptroller, et al., 20 cv 10697
                   (VEC)(RWL)

    Dear Judge Caproni:

           This Office represents Defendants Office of the New York State Comptroller and Thomas
    P. DiNapoli, in his official capacity as Comptroller of the State of New York, (collectively, the
    “Defendants”) in the above-referenced action brought by Plaintiff Ruby Chacko. Pursuant to
    Section 2.C of this Court’s Individual Rules, I write to request a one-week extension of
    Defendants’ time to file and serve a motion to dismiss the Complaint from June 18, 2021 to June
    25, 2021, with Plaintiff’s consent.

           Pursuant to the Court’s order dated May 4, 2021, Defendants’ responses are due on June
    18, 2021. This is Defendants’ third application for an extension. The first application for an
    extension was made to allow this Office to conduct a preliminary investigation to determine
    representation pursuant New York Public Officers Law § 17. Thus, Defendants sought a second
    application for time and opportunity to respond to the Complaint. The reason for this current
    extension is to allow our clients sufficient time to review the motion to dismiss.

           Based upon this Office’s information to date regarding this action, we are not aware of
    scheduled deadlines or conferences that would be impacted by this request.

            Thank you for your time and consideration of this matter.



                                                 Respectfully submitted,

                                                 /s/ Amy Luo
                                                 Assistant Attorney General
         Case
         Case1:20-cv-10697-VEC
              1:20-cv-10697-VEC Document
                                Document10
                                         9 Filed
                                           Filed06/14/21
                                                 06/14/21 Page
                                                          Page22of
                                                                of22


cc:
Gabriel Oliver Koppell, Esq.
Law Offices of G. Oliver Koppell & Associates (via ECF)
Daniel Casados, Esq. (via electronic mail dcasados@koppellaw.com)




                            Application GRANTED.

                            SO ORDERED.



                                                            6/14/2021
                            HON. VALERIE CAPRONI
                            UNITED STATES DISTRICT JUDGE




                                             2
